46 F.3d 1142
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Adam Russell JEFFERS, Petitioner-Appellant,v.Len CHASTAIN, Warden, Respondent-Appellee.
No. 93-55062.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted:  Dec. 7, 1994.Decided:  Jan. 12, 1995.

Before:  SCHROEDER, FLETCHER, and THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
This is an appeal from the district court's denial of a petition for writ of habeas corpus.  The district court originally granted the writ, but on remand from this court it was instructed to conduct an evidentiary hearing and apply the factors listed in United States v. Kelm, 827 F.2d 1319 (9th Cir. 1987).  The district court properly followed our mandate and we find no error in its application of those factors.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3